Citation Nr: 1709143	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  11-00 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher disability rating for service-connected bilateral hearing loss, rated as noncompensable prior to July 19, 2011, and as 20 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1971, including service in the Republic of Vietnam.  The Veteran died in November 2011.  The appellant is the Veteran's surviving spouse, and she has been substituted as the claimant in this case.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to a compensable disability rating for service-connected bilateral hearing loss.  In a February 2016 rating decision, the RO increased the disability rating for bilateral hearing loss to 20 percent, effective July 19, 2011.

In a January 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted, inter alia, entitlement to service connection for lung cancer, for accrued benefits purposes, and service connection for the cause of the Veteran's death; thereby resolving the appellant's appeal with respect to those claims.

In February 2017, the appellant withdrew her request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2016).

The Veteran contended in a November 2009 statement that he had filed an appeal with respect to an entire rating decision issued in November 2005, and therefore, his claim for a higher rating for bilateral hearing loss should have been part of an earlier appeal decided by the Board in June 2009.  His December 2005 notice of disagreement, filed in response to the November 2005 rating decision, however, clearly indicates that he was in agreement with the rating assignments made for hearing loss and tinnitus.  Thus, in the decision herein, the Board only considers the appeal period that commenced when the Veteran filed his October 2009 informal claim for a higher disability rating for bilateral hearing loss.

FINDING OF FACT

The Veteran had no more than level III hearing impairment for both ears prior to July 9, 2010; he had factually ascertainable level VIII hearing impairment for the right ear, and level IX hearing impairment for the left ear from July 9, 2010 to July 18, 2011; and he had level V hearing loss for both ears from July 19, 2011, forward.  


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for bilateral hearing loss are met for the portion of the appeal period from July 9, 2010 to July 18, 2011, but not before or after.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.383, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85 Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter issued in October 2009.  

VA also has a duty to assist a claimant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of identified records to substantiate the claim.  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159.

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist.

II.  Higher Disability Rating Bilateral Hearing Loss

      A.  Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

	B.  Rating Criteria and Analysis

Ratings for hearing loss disability are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level, in decibels (dB) as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (Hz).  38 C.F.R. § 4.85, Diagnostic Code 6100.  An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC).  Id.  

To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.

Exceptional patterns of hearing impairment allow for assignment of the Roman numeral designation through the use of Table VI or an alternate table, Table VIA, whichever is more beneficial to the Veteran.  38 C.F.R. § 4.86.  This applies to two patterns.  In both patterns each ear will be evaluated separately.  Id.  The first pattern is where the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dB or more.  38 C.F.R. § 4.86(a).  The second pattern is where the pure tone threshold is 30 decibels or less at 1000 Hz and 70 dB or more at 2000 Hz.  Id.  If the second pattern exists, the Roman numeral will be elevated to the next higher numeral.  Id.  In describing the evidence the Board refers to the frequencies of 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz, as the frequencies of interest.  

The Veteran's hearing acuity was evaluated three times during the appeal period.  The relevant results of audiometric testing during a December 2009 VA audiological examination were as follows, in decibels: 



HERTZ



1000
2000
3000
4000
RIGHT
50
60
60
65
LEFT
50
65
65
65

The average pure tone threshold for these four frequencies was 61.25 dB in the right ear and 58.75 dB in the left ear.  Speech recognition testing revealed a score of 84 percent for the right ear and 86 percent for the left ear.  The examiner indicated that the Veteran's hearing loss did not have significant effects on his occupation or on his daily activities.  

The record contains the results of audiometric testing from a July 2010 private audiological evaluation.  Testing results were as follows, in decibels: 



HERTZ



1000
2000
3000
4000
RIGHT
50
60
65
75
LEFT
55
65
75
80

The average pure tone threshold for the four frequencies was 62.5 dB in the right ear and 68.75 dB in the left ear.  Maryland CNC speech recognition testing revealed a score of 48 percent for the right ear, and of 40 percent for the left ear.  

The Veteran's hearing acuity was last evaluated during a July 2011 VA audiological examination.  Results of audiometric testing from that examination were as follows, in decibels: 



HERTZ



1000
2000
3000
4000
RIGHT
55
65
65
70
LEFT
55
65
65
70

The average pure tone threshold for the four frequencies was 63.75 dB for both ears.  Speech recognition testing revealed scores of 80 percent for both ears.  The examiner again indicated that the Veteran's hearing loss did not have significant effects on his occupation or on his usual daily activities.  

Based on these results, an exceptional pattern of hearing loss was present in the left ear in the July 2010 private evaluation, and in both ears in the July 2011 VA examination.  In comparing the applicable Roman numeral designations for Table VI and Table VIA, the Veteran is more favorably assigned level IX hearing loss for the right ear based on the results of the July 2010 private audiological evaluation by application of Table VI.  He is more favorably assigned level V hearing loss for both ears by application of Table VIA based on the results of the July 2011 VA audiological examination.  

Based on the results of all audiological testing, the level of hearing loss present during the December 2009 VA audiological examination warrants the assignment of level III hearing loss for both ears, upon application of Table VI.  This assignment equates to a zero percent (noncompensable) rating when applied to Table VII.  The level of hearing loss present during the July 2010 private audiological evaluation warrants the assignment of level VIII hearing loss for the right ear, and level IX hearing loss for the left ear, upon application of Table VI.  This equates to the assignment of a 50 percent disability rating when applied to Table VII.  Finally, the level of hearing loss present during the July 2011 VA audiological examination warrants the assignment of level V hearing loss for both ears, upon application of Table VIA, which corresponds to a 20 percent disability rating when applied to Table VII.  

Based on the foregoing, the evidence establishes that the Veteran was entitled to a 50 percent disability rating as of the July 9, 2010, the date of the private audiological evaluation.  This is the first evidence of record wherein the severity of hearing loss warranting the 50 percent rating was factually ascertainable.  Cf. 38 C.F.R. § 3.400(o)(2) (2016).  Where the VA examination conducted on July 19, 2011, showed that the Veteran's hearing loss was no longer at such a severity as to warrant a 50 percent disability rating, however, the Board finds that entitlement to the 50 percent disability rating does not extend beyond July 18, 2011.  There is no indication that the July 2011 VA examination report was in any way erroneous; rather, the Board is left to conclude that the report simply indicates that the Veteran's hearing loss was no longer of such a high severity as noted in the July 2010 private evaluation.  

There is no evidence of record showing that the Veteran is entitled to a disability rating higher than the now assigned noncompensable disability rating prior to July 9, 2010, the 50 percent disability rating from July 9, 2010 to July 18, 2011, or the 20 percent disability rating in effect from July 19, 2011.  The only evidence during the appeal period exhibiting a specific severity of hearing loss is found in the aforementioned private evaluation and VA examination reports.  While the Board also considered the Veteran's statement in his October 2009 claim, that his hearing loss resulted in difficulty distinguishing speech in many situations, as noted, the schedular rating as assigned here is based on the mechanical application of the rating criteria to the test results.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  While his competent statement has been taken into consideration, his described symptomatology does not alter the Board's rating assignment.

	C.  Extraschedular Consideration 

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2016).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the AOJ must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the AOJ or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the AOJ or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the AOJ or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

All symptoms and the level of disability resulting from the Veteran's hearing loss are contemplated by criteria found in the rating schedule, including his reported symptom of having difficulty distinguishing speech in many situations.  Therefore, the first prong of the Thun test is not satisfied and referral for extraschedular consideration is not warranted.  Neither the Veteran, nor the appellant, nor any representative has identified any symptoms not recognized by the rating criteria, or presented evidence showing how the rating criteria are inadequate.  

Also considered by the Board is whether the collective effect of his other service connected disabilities warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Service connection is also in effect for a skin disorder and tinnitus, both rated as 10 percent disabling, and for lung cancer, rated as 100 percent disabling effective October 17, 2011.  While an extraschedular rating for the combined service-connected disabilities may serve as a gap filler between the schedular combined rating and a total rating, there is no collective effect of his other service connected disabilities that makes his disability picture an exceptional or unusual one with regard to his hearing loss.  

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  

	D.  TDIU

A claim for total rating based on individual unemployability (TDIU) due to service-connected disability is a potential part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  TDIU is ordinarily not for consideration when disabilities are rated total.  The United States Court of Appeals for Veterans Claims has indicated, however, that a TDIU may be for consideration where it is awarded on the basis of disabilities distinct from those for which the total rating is in effect.  Buie, 24 Vet. App at 242.   

In the instant case, the evidence fails to show that the Veteran was rendered unemployable as a result of service-connected disability, other than as a result of service-connected lung cancer since October 2011.  He did not assert, and the evidence does not otherwise show, that service-connected disability impeded him from maintaining gainful employment during his lifetime.  Thus, consideration of a TDIU is not warranted.  

      E.  SMC

Finally, VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2010); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  Under this duty to maximize benefits, SMC is to be accorded when a veteran becomes eligible without need for a separate claim.  Bradley, 22 Vet. App at 294. 

To establish entitlement to SMC under 38 U.S.C.A. § 1114 (s), the evidence must show that a Veteran has a single service-connected disability evaluated as 100 percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, the Veteran has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability or disabilities, the Veteran is permanently and substantially confined to his or her immediate premises.  38 C.F.R. § 3.350 (i). 
 

In the instant appeal, while a 100 percent rating was assigned for the service-connected lung cancer effective October 17, 2011, the Veteran did not meet the required additional 60 percent disability rating during a period while the 100 percent was in effect.  The 50 percent disability rating assigned for bilateral hearing loss combines with other service-connected disabilities to reach at least a 60 percent combined rating; however, the combined rating is applicable only for the period from July 9, 2010 to July 18, 2011; which is before the assignment of the 100 percent disability rating.  Therefore, entitlement to SMC is not warranted in this appeal.

In conclusion, resolving reasonable doubt in favor of the Veteran, a 50 percent disability rating is assigned for that portion of the appeal period from July 9, 2010 to July 18, 2011.  A preponderance of the evidence is, however, against the assignment of a compensable rating for the portion of the appeal period prior to July 9, 2010, and the assignment of a disability rating higher than 20 percent for the portion of the appeal period from July 19, 2011.  38 U.S.C.A. § 5107(a).  


ORDER

Entitlement to a 50 percent disability rating for bilateral hearing loss is granted for the portion of the appeal period from July 9, 2010 to July 18, 2011, but not before or after, subject to the laws and regulations governing the disbursement of monetary benefits.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


